Exhibit 10.10




STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made this __th

day of July, 2006, by and between James F. McGee and Linda P. McGee, husband and
wife, (collectively, the "Sellers") and AIMS Worldwide, Inc., a Nevada
corporation (the "Purchaser") and provides as follows.




RECITALS:




A.

Sellers are the owners of all the common stock of Target America Inc., a
Virginia corporation (the "Company").




B.

Purchaser desires to purchase, and Sellers desire to sell, 1,000 shares of the
aforementioned stock of the Company (the "Shares"), which comprise all the
capital stock of the Company upon the terms and provisions set forth in this
Agreement.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements, covenants and conditions contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, Sellers and Purchaser agree as follows:




1.

Purchase and Sale of Shares.




(a)

Share Price.  Sellers agree to sell, and Purchaser agrees to buy, the Shares of
the Company, which consist of 1,000 shares of common stock, par value $0.01 per
share, for a price equal to $2,000.00 per Share (the "Share Price").
Accordingly, Purchaser shall pay to the Sellers an aggregate purchase price
equal to TWO MILLION DOLLARS ($2,000,000.00) (the "Purchase Price"), payable as
follows:




(i)

$550,000 in cash or certified funds less the $50,000 previously paid to Seller
for a net cash payment at Closing of $500,000 on the Closing Date (defined
below);




(ii)

$250,000.00 in restricted common shares of the of Purchaser; the number of
shares to be delivered to Sellers at Closing shall be determined by dividing
$250,000.00 by ninety-cents ($0.90);








1







--------------------------------------------------------------------------------

(iii)

$1,200,000, plus interest at a rate of 6%, in cash or certified funds within six
(6) months of the Closing Date.  Purchaser shall execute a promissory note in
the face amount of $1,200,000 and bearing interest at the annual rate of 6%
substantially in the form of Exhibit A attached hereto and made a part hereof by
this reference (the “Note”).  Said Note shall be dated as of and bear interest
from the Closing Date.  Said Note shall be secured by 600 of the Shares as
provided in that certain Pledge Agreement, substantially in the form of Exhibit
B attached hereto and made a part hereof by this reference to be executed at
Closing by Purchaser.  Said Pledge Agreement shall provide the sole remedy for
default by Purchaser in payment of the Note.  In the event Purchaser defaults on
the Note for non-payment thereof, Seller shall have and is hereby granted the
option to re-purchase the remaining 400 Shares from Purchaser for a purchase
price of $550,000 cash plus the Purchaser shares transferred to Seller at
Closing as partial payment of the Purchase Price.  Said option to repurchase
said remaining 400 shares shall expire on the earlier of full satisfaction of
the Note or 120 days after the date of default in payment of the Note.  Said 400
Shares shall be held by Seller’s attorney until the option to repurchase said
Shares expires (or is earlier exercised by Seller).  In addition to the above
provisions of this paragraph 1(a)(iii), Purchaser shall not sell, transfer,
pledge as security (other than as provided in this Agreement), mortgage or
otherwise encumber said Shares and to secure such obligation Seller is hereby
granted a first lien on (i) the 600 shares subject to the Pledge Agreement until
full satisfaction of the Note and (ii) the remaining 400 shares until expiration
of the Seller’s option to repurchase said 400 shares, which option arises only
if Purchaser defaults on payment of the Note.  Notwithstanding any other
provision of this paragraph 1, Seller may elect at its sole option to receive
payment of all or a portion of the amount due Seller under the Note in the form
of Purchaser restricted common shares.  The number of Purchaser shares to be
transferred to Seller in satisfaction of amounts due under the Note shall be
equal to (1) the portion of the amount due under the Note elected by Seller to
be paid with Purchaser shares divided by (2) the then current average per share
closing “ask” price as reported by Bloomberg for the Purchaser shares for the
five (5) trading days preceding the due date of the Note.




(iv)

All of the Shares are to be conveyed to Purchaser at Closing, subject to the
provisions of paragraph 1(a)(iii) above.




(v)

Purchaser agrees to contribute $200,000 to the paid-in capital of Company on the
Closing Date immediately after Closing is completed.

 








2







--------------------------------------------------------------------------------

(b)

Incentive Purchase Price.  




(i) The Sellers shall have the right to be paid up to an additional aggregate
$800,000.00 (“Incentive Performance Purchase Price”) in restricted common shares
of the Purchaser,the number of shares of which shall be determined by dividing
the Incentive Performance Purchase Price amount for the applicable Incentive
Performance Period (defined below), by an amount equal to the average per share
closing “ask” price of the Company shares, reported by Bloomberg, for the five
(5) trading days preceding the end of applicable Incentive Performance Period.
The Incentive Performance Periods shall be the period from the Closing Date
through December 31, 2006 (“2006”) and the calendar years 2007 and 2008. The end
of each Incentive Performance Period shall be December 31. The Incentive
Performance Purchase Price amount available to be earned in each of the three
Incentive Bonus Periods is as follows: for (x) 2006 - $200,000.00, (y) 2007 -
$200,000.00 and (z) 2008 - $400,000.00. The calculation of the amount of
Incentive Bonus to which Sellers are entitled for a particular Incentive Bonus
Period shall be determined as provided in section 1(b)(ii) below.
 Notwithstanding any other provision of this Agreement, the number of shares
issuable to Sellers pursuant to section 1(b) hereof shall be rounded to the
nearest whole number of shares.




(ii)  The Incentive Bonus for each Incentive Bonus Period shall be determined
based upon a forecast of the Company’s earnings (net income) before income
taxes, depreciation and amortization (EBITDA), determined in accordance with
generally accepted accounting principles (“GAAP”) consistently applied (the
“Forecast”) for such Incentive Bonus Period.  The Forecast shall be prepared by
the Company and shall be submitted (after approval of the Company CEO) to the
Purchaser’s Board of Directors for approval.  Upon approval of the Forecast by
the Company CEO and the Purchaser’s Board of Directors, the Forecast shall be
used as the basis for computing any Incentive Bonus due Seller’s for an
Incentive Bonus Period. The Incentive Bonus for an Incentive Bonus Period shall
be calculated as follows.




If 85% or more of the Forecast for a particular Incentive Bonus Period is
achieved, then Sellers shall be entitled to the Incentive Purchase Price amount
for such Incentive Bonus Period.  For example, if the Company’s EBITDA of the
period ending December 31, 2006 is 85% or more of the Forecast for such period,
the Seller’s would issued that number of shares of restricted common stock of
the Purchase equal to paid $200,000.00 divided by the average per share closing
“ask” price of said shares, reported by Bloomberg, for the five (5) trading days
preceding December 31, 2006; if the Company’s EBITDA for such period is less
than 85% of the Forecast for such period, the Sellers would not be entitled to
receive any Incentive Bonus for such period.




(iii)  The calculation of any Incentive Bonus earned for an Incentive Bonus
Period shall be made within 10 business days of issuance by the Purchaser of the
Purchaser’s consolidated audited financial statements for the Incentive Bonus
Period, which includes the Company’s financial activity.  Any shares due Sellers
as a result if said calculation shall be issued within 30 business days of the
calculation being made.











3







--------------------------------------------------------------------------------

2.

Representations and Warranties of Sellers.  Sellers, jointly and severally,
represent and warrant to Purchaser as follows:




(a)

Organization and Standing of Company.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the
Commonwealth of Virginia, with full power and authority to own its properties
and to carry on the businesses presently conducted by it. The Company is duly
qualified to do business and is in good standing in every jurisdiction in which
the nature of its business or the character and location of its properties makes
qualification necessary. True, accurate, and complete copies of the Company's
minute and stock books have been provided to the Purchaser on or before the date
hereof.




(b)

Stock of Company.  Pursuant to its Articles of Incorporation, as amended, the
Company is authorized to issue 1,000 shares of common stock, par value $0.01 per
share. 1,000 shares of Company stock are issued and outstanding, fully paid, and
non-assessable. There are no other authorized or outstanding equity securities
of the Company of any class, kind, or character. There are no outstanding
subscriptions, options, warrants, or other agreements or commitments obligating
the Company to issue additional shares of its capital stock of any class, or any
securities convertible into any shares of stock of any class.




(c)

Directors and Officers of the Company.  The names of all directors and officers
of the Company are as follows:




Name

Title




James F. McGee

Director, President and CEO




Linda P. McGee

Director







(d)

Stockholders of Company.  The following persons are the sole legal and
beneficial owners of all of the issued and outstanding shares of capital stock
of the Company and own the following shares:




Name

Number of Shares




James F. McGee

500




Linda P. McGee

500




Subject to the provisions of Article I hereof, the Shares are, and will be
transferred to Purchaser on the Closing Date, free and clear of all liens,
encumbrances, pledges, and claims of any type whatsoever. Sellers have and shall
have on the Closing Date the full right to transfer, assign, and deliver the
Shares to Purchaser. Upon the closing of the transactions contemplated herein,
the Purchaser collectively shall own 100 percent of the authorized and issued
common stock of the Company, which is all of the capital stock issued by the
Company.




(e)

Subsidiaries of Company.  The Company has no subsidiaries.





4







--------------------------------------------------------------------------------




(f)

Financial Condition of Company.  Sellers have delivered to Purchaser true and
complete copies of the Company's income tax returns, filed by the Company for
the taxable years ending December 31, 2002 and December 31, 2003 and December
31, 2004 and December 31, 2005 (the "Tax Returns"), and audited financial
statements for the Company's fiscal years ending December 31, 2004, December 31,
2005 and un-audited financial statements for the period ending June 30, 2006
(“the most recent financial statements”) which financial statements were
prepared in accordance with generally accepted accounting principles applied in
a consistent basis throughout the periods involved (the "Financial Statements").
The Tax Returns and Financial Statements fairly present the financial condition
of the Company for the respective periods indicated, and present true and
complete statements of the assets and liabilities (whether accrued, absolute,
contingent, or otherwise) of the Company as at the beginning and end of such
respective periods. Subsequent to December 31, 2005 neither the Sellers nor the
Company has engaged in any transaction(s) outside the ordinary course of
business, including, without limitation, the declaration and payment of any
dividends, or the payment of any bonuses to shareholder employees over and above
base annual salaries or in excess of bonus amounts payable under any written
bonus arrangement entered into or for the benefit of any employee prior to
January 1, 2006.  Notwithstanding any other provision of this Agreement, Sellers
represent and warrant that Company shall and will not at the Closing Date have
trade debts (incurred only in the ordinary course of business) in excess of
$65,000.00 plus the amount of trade debt payable to MKTG Services, Inc. on the
Closing Date (the “Allowable Trade Debt”).  In the event  trade debt on the
Closing Date exceeds the Allowable Trade Debt, such excess shall be an offset,
dollar for dollar, against the Note referenced in paragraph 1 above.




(g)

Absence of Undisclosed Liabilities of Company.  Except as and to the extent
reflected or reserved against in the Financial Statements or disclosed in
Schedule C hereto (the Disclosure Schedule), the Company has no other
liabilities or obligations of any nature, whether absolute, accrued, contingent,
or otherwise and whether due or to become due. Neither Seller knows or has any
reasonable ground to know of any basis for an assertion against the Company as
of the date of this Agreement, of any liability of any nature or in any amount
not fully reflected or reserved against in the Financial Statements.




(h)

Absence of Certain Changes to Company.  Since December 31, 2005,  there has not
been any change in the condition (financial or otherwise), assets, liabilities,
or business of the Company as reflected in the Financial Statements of the
Company dated as of December 31, 2005, other than changes in the ordinary course
of business, none of which has been adverse.




(i)

Assets of Company.  The Company has good, marketable, and indefeasible title to
all its assets. The Company's tangible personal property is in good working
order and condition, ordinary wear and tear excepted, and is suitable for use in
the business of the Company.




(j)

Obligations of Company.  The Company has in all respects performed all
obligations required to be performed by it and is not in default or violation of
any agreements, leases, or other documents or orders, writs, or decrees of any
court, agency, or other instrumentality, to which it is a party or by which it
is bound.








5







--------------------------------------------------------------------------------

(k)

Litigation.  There is no litigation, proceeding, or investigation pending, or to
the knowledge of the Sellers threatened against the Company or against the
Sellers, which: (i) might result in any adverse change in the Company's
business, financial condition, or assets; (ii) challenges the Sellers' ownership
of the Shares; or (iii) challenges the validity of any action taken or to be
taken by the Sellers pursuant to or in connection with any provisions of this
Agreement. The Sellers do not know or have any reasonable ground to know of any
basis for any such litigation, proceeding, or investigation. There is no
litigation of any type filed against the Company.




(l)

Governmental Regulation of Company.  The Company has all consents, approvals,
licenses, permits, zoning approvals, conditional use permits, utility service
agreements, environmental permits, and final certificates of occupancy (the
"Permits") of any level of government or any board, agency, department, or
official that are necessary for the lawful conduct of its business. The Company
complies in all respects with all applicable federal, state, city, or county
laws, ordinances, or regulations applicable to its business, including without
limitation all zoning laws, building codes, use regulations, plans of
development, and environmental laws, and no expenditures, capital or otherwise,
are needed to be in such compliance. There are no judgments or injunctions,
pending or threatened, that relate to, limit, or affect the Company's business.
All Permits that the Company is required to obtain and keep in force for the
continued lawful operation of its business will not be suspended, revoked, or
otherwise adversely affected by the transactions contemplated by this Agreement.
The Sellers have not received any notice nor do the Sellers have any knowledge
that any of the Permits issued to the Company have been canceled, withdrawn, or
modified or that any such action is contemplated or threatened by any person,
entity, governmental body or board, agency, department, or official thereof.




(m)

Company Contracts and Intellectual Property.  Schedule A attached hereto sets
forth a true and accurate list of all contracts to which the Company is a party,
whether oral or written (the "Contracts"). All of the Contracts are in full
force and effect. Schedule B attached hereto sets forth a true and accurate list
of all proprietary intellectual property owned by the Company and none of said
intellectual property infringes any other company or persons rights.




(n)

Company Taxes.  The Company has filed accurately and in correct form all tax
returns required by law, and all franchise, Social Security, withholding, real
and personal property tax, sales and use tax, and all other returns that are
required to be filed. The Company has paid all taxes required to be paid by it.
No audit of any taxing authority (including without limitation, the Internal
Revenue Service) is currently being conducted, nor is any such audit pending or
threatened with respect to the Company.




(o)

Corporate Loans.  The Company does not have any loans or other obligations
payable to any of its officers, directors, employees, or stockholders except as
set forth in the Financial Statements. None of the Company's officers,
directors, employees, or stockholders has any loans or any other obligations
payable to the Company, except as set forth in the Financial Statements.








6







--------------------------------------------------------------------------------

(p)

Retirement Plan.  The only employee benefit plan or arrangement under which or
to which the Company has contributed to or for the benefit of its employees
since the Company's incorporation is a Simple SEP (the "Plan"). The Plan has
been, and up to the Closing Date shall continue to be, maintained in compliance
with the Employee Retirement Income Security Act of 1974 (ERISA), as amended,
the Internal Revenue Code (I.R.C.), all federal and state laws, and all
regulations and rulings issued by government agencies responsible for the
administration or enforcement of one or more such laws. There is no matter,
including without limitation any matter involving the administration and
operation of the Plan, which would cause any of the Plan not to be in compliance
with the applicable provisions of any such laws, regulations, or rulings or
impose any liability upon the Company with respect to the Plan. None of the Plan
shall be amended or terminated before the Closing Date. Neither the Company nor
any of the Plan nor any trustee or administrator of any of the Plan has engaged
in a transaction in connection with which the Company could be subject to either
a civil penalty or a tax imposed by applicable law. No "accumulated funding
deficiency" or "reportable event," as those terms are defined under ERISA, has
occurred with respect to any of the Plan. The Plan has at all times qualified as
tax-exempt Plan under I.R.C. § 401, and as tax-exempt trust under I.R.C.
§ 501(a). Such Plan shall continue to so qualify up to the Closing Date.




(q)

[Reserved]




(r)

Validity.  This Agreement, when executed by each of the Sellers and Purchaser,
shall constitute a legal, valid, and binding obligation of each of the Sellers
and shall be enforceable by Purchaser in accordance with its terms, except as
may be limited by bankruptcy, insolvency, or other similar laws affecting the
enforcement of creditors' rights in general or by general principles of law or
equity.




(s)

Disclosure.  No representation or warranty by either Seller contained in this
Agreement and no written statement furnished or to be furnished to Purchaser
pursuant hereto or in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading or necessary in order to provide the
Purchaser with proper and accurate information as to the Shares or the Company's
financial condition or assets.




(t)

Sellers' Compliance.  The execution and delivery to Purchaser of this Agreement
and the transactions contemplated hereby will not violate or cause a default or
result in the acceleration of any obligations under any license, permit,
authorization, grant, contract, note, deed of trust, agreement, lease, covenant,
or other document or writ, decree, order, or regulation to which Sellers, or
either of them, or the Company, is a party or bound.




(u)

Qualification.  All the foregoing representations and warranties are made by the
Sellers to their best knowledge.




3.

Representations and Warranties of Purchaser.  Purchaser represents and warrants
to Sellers that:




(a)

Organization and Standing.  Purchaser is a corporation duly organized and
existing and in good standing under the laws of the State of Nevada.








7







--------------------------------------------------------------------------------

(b)

Purchaser's Authority.  Purchaser has full power, in accordance with law, to
execute and perform this Agreement, and such execution and performance does not
conflict with any charter or bylaw provision of Purchaser or with any contract
to which Purchaser is a party or to which it is subject.




(c)

Purchase for Investment.  Purchaser is acquiring the shares described herein for
investment and not with a view to resale or distribution. Purchaser covenants
not to take any action in connection with the purchase of the shares described
herein that would cause the Sellers to be in violation of federal or state
securities laws.




4.

Affirmative Covenants of Sellers.




4.1  General.

During the period from the date of this Agreement to the Closing Date, each of
the Sellers shall cause the Company to:




(a)

Afford Purchaser or its representatives free access during normal business hours
to inspect the assets of the Company and perform such investigations and tests
as Purchaser deems necessary and to review the Company's records, files, books
of account, and tax returns. In the event that the purchase and sale provided
for herein should not be consummated, all information thus obtained shall be
treated as confidential and all written material and copies thereof given to, or
made by, Purchaser or its representatives shall be returned to the Company;




(b)

Conduct the Company's business in the same manner that it has heretofore been
conducted, including without limitation paying all of its debts and performing
all of its obligations in the normal course of business and maintaining the
Company's books and the Company's relationship with its employees, customers,
and other persons or entities.




4.2

Taxes.

The following provisions shall govern the allocation of responsibility as
between the Company, on the one hand, and the Sellers, on the other, for certain
tax matters following the Closing Date:




(a)

The Sellers shall prepare or cause to be prepared and file or cause to be filed,
within the time and in the manner provided by law, all Tax Returns of the
Company for all periods ending on or before the Closing Date that are due after
the Closing Date.  The Sellers shall pay to the Company on or before the due
date of such Tax Returns the amount of all Taxes shown as due on such Tax
Returns to the extent that such Taxes are not reflected in the current liability
accruals for Taxes (excluding reserves for deferred Taxes) shown on the
Company's books and records as of the Closing Date.  Such Tax Returns shall be
prepared and filed in accordance with applicable law and in a manner consistent
with past practices and shall be subject to review and approval by Purchaser.
 To the extent reasonably requested by the Sellers or required by law, Purchaser
and the Company shall participate in the filing of any Tax Returns filed
pursuant to this paragraph.  The Sellers agree that their obligation to file Tax
Returns pursuant to this Section 4.2(a) shall include the obligation to file
"short year" local, state and federal income Tax Returns for the period
beginning January 1, 2006 and ending on the Closing Date as a result of the fact
that following Closing the Company (i)  will become a member of Purchaser's
consolidated reporting group for Tax purposes and (ii) will no longer file
income Tax Returns as a separate and distinct entity.








8







--------------------------------------------------------------------------------

(b)

[Reserved]  




(c)

Purchaser and the Company on one hand and the Sellers on the other hand shall
(i) cooperate fully, as reasonably requested, in connection with the preparation
and filing of Tax  Returns pursuant to this Section 4.2 and any audit,
litigation or other proceeding with respect to Taxes; (ii) make available to the
other, as reasonably requested, all information, records or documents with
respect to Tax matters pertinent to the Company for all periods ending prior to
or including the Closing Date; and (ii) preserve information, records or
documents relating to Tax matters pertinent to the Company that are in their
possession or under their control until the expiration of any applicable statute
of limitations or extensions thereof.




(d)

The Sellers shall timely pay all transfer, documentary, sales, use, stamp,
registration and other Taxes and fees arising from or relating to the
transactions contemplated by this Agreement, and the Sellers shall, at their own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration, and other Taxes
and fees.  If required by applicable law, Purchaser and the Company will join in
the execution of any such Tax Returns and other documentation.




4.3

Company Audit for 2005.

  As of the date of this Agreement, Sellers have caused an audit of the
Company’s financial statements to be prepared by a certified public accounting
firm acceptable to Purchaser and Purchaser’s accounting firm for the calendar
year 2005 in accordance with generally accepted accounting principles
consistently applied.




5.

Negative Covenants of Sellers.  During the period from the date of this
Agreement to the Closing Date, each of Sellers shall not permit or suffer the
Company to do any of the following, unless Purchaser shall have given its
consent in writing thereto:




(a)

Issue, authorize the issuance of, or sell or grant any option or right to
purchase any of its stock, bonds, or other corporate securities;




(b)

Enter into any transaction, agreement, investment, guaranty, or other venture or
extend, renew, or terminate any existing agreement, beyond the usual and
ordinary course of business of the Company;




(c)

Incur any obligation or liability, absolute or contingent, other than current
liabilities incurred in the ordinary and usual course of business of the
Company;




(d)

Make or declare any dividends or distributions to any stockholders of the
Company;




(e)

Enter into any written or oral employment contract with any employee of the
Company; or




(f)

Change, amend, or modify the Company's Articles of Incorporation or Bylaws.








9







--------------------------------------------------------------------------------

6.

Conditions to Obligations of Purchaser.  The obligations of Purchaser to
complete the transactions provided for herein shall be subject, at its election,
to the following conditions:




(a)

Purchaser shall have obtained financing for the Purchase Price on terms
satisfactory to Purchaser, in its sole discretion, which financing must be
actively and diligently pursued by Purchaser.




(b)

Sellers shall have performed all agreements required to be performed hereunder
by any of them on or before the Closing Date.




(c)

All representations and warranties of each Seller contained in this Agreement
shall be true and correct, on and as of the Closing Date in all respects as
though made on and as of the Closing Date.




(d)

From January 1, 2006 to the Closing Date, there shall not have been any adverse
change in the Company's financial condition, assets, liabilities, or business
other than changes in the usual and ordinary course of business or any damage,
destruction, liability or loss, whether or not covered by insurance, from any
cause whatsoever including but not limited to fire, condemnation proceeding,
accident, or act of God adversely affecting the Company's assets or business, or
any part thereof.




(e)

On the Closing Date, no suit, action, or other proceeding shall be pending or
threatened before any court or other governmental agency against Sellers, or
either of them, or the Company in which damages or other relief in connection
with the Company's business or in connection with this Agreement or the
consummation of the transactions contemplated herein are sought.




(f)

On the Closing Date, Sellers shall deliver or cause to be delivered to Purchaser
the following: (i) one or more stock certificates representing the Shares, which
shall be duly endorsed in blank or accompanied by a stock power duly executed in
blank in proper form to transfer; (ii) a written certificate from the Sellers
addressed to Purchaser, in form and substance satisfactory to Purchaser in its
sole discretion, certifying that the representations set forth in Section 2
above are true and correct and that the Sellers have complied in all respects
with the provisions of Sections 4 and 5 hereof; (iii) an opinion of Sellers'
counsel addressed to Purchaser, in form and substance satisfactory to
Purchaser's counsel, dated as of the date of delivery; and (iv) such other
documents as may reasonably be requested by Purchaser.




(g)

Execution by James McGee and the Company of the employment agreement
substantially in the form of Schedule A attached referenced in paragraph 7(c)
below.




7.

Conditions to Obligations of Sellers.  The obligations of Sellers to complete
the transactions provided for herein shall be subject to the following
conditions:




(a)

Purchaser shall have delivered to Sellers on the Closing Date cash or a
certified check in the amount of the Purchase Price, subject to any adjustments
described in Section 1 above.




(b)

[Reserved]





10







--------------------------------------------------------------------------------




(c)

Delivery at Closing to James McGee of an employment agreement substantially in
the form of Exhibit A attached with a term of three (3) years, a salary and
other terms mutually satisfactory to James McGee and the Company. Said
employment agreement shall contain reasonable non-compete, confidentiality,
non-circumvention and assignment of inventions, discoveries and other
intellectual property rights provisions in favor of the Purchaser.  




8.

Covenant Not To Compete.  Each Seller covenants and agrees as follows:




(a)

Non-Compete.  For a period of five (5) years following the Closing Date (the
"Restricted Period"), the Sellers shall not, without the prior written consent
of Purchaser, directly or indirectly engage in or be interested in any
corporation, firm, or other enterprise that is engaged in market research and
marketing programs (including but not limited to commercial marketing programs
and  governmental and non- profit fundraising programs) designed to identify and
target high net worth individuals in the Restricted Area (defined below). The
term "Restricted Area" shall mean and include North and South America, Europe,
Asia, the Asian sub-continent, Africa and Australia, it being understood that
the Purchaser’s business and activities, whether currently existing, anticipated
or otherwise intended to be acquired through acquisition or merger of or with
other companies, is or is intended to be international in scope and the Company
intends to engage in its business and business activities worldwide. The Sellers
agree the Restricted Period and the Restricted Area are reasonable under the
circumstances and that this restrictive covenant will not materially prevent
Sellers from earning a livelihood. The Sellers shall be deemed to be directly or
indirectly interested in a corporation, firm, or other enterprise if they are
involved in such enterprise as an owner, principal, agent, employee, partner,
consultant, investor, stockholder, trustee, creditor, director, or officer in a
role that would compete with the Company. The covenants contained herein shall
not preclude the Sellers from becoming the holder of any stock or other
ownership interest of a publicly-traded company provided they do not separately
or in the aggregate directly or indirectly through a related party or affiliate
acquire an ownership interest in excess of one (1) percent of such company.




(b)

Non-Circumvention.  During the Restricted Period, the Sellers shall not,
directly or indirectly, call upon or contact any employee or other agent of the
Company for the purpose of employing, contracting with, or seeking to employ or
contract with such employee or other agent, or inducing such employee or other
agent to discontinue employment or service with the Company.




(c)

Remedies.  A remedy at law for any breach or threatened breach of this Section
will be inadequate by its nature. If any Seller violates or threatens to violate
any of the provisions of this Section, Purchaser shall be entitled to injunctive
relief against such Seller to enforce the provisions of this Section as well as
any other remedies available at law or in equity and in addition to such other
remedies Sellers shall pay liquidated damages of $1,000,000 to Purchaser.  








11







--------------------------------------------------------------------------------

(d)

Judicial Modification.  The geographical area, activity, and time period
restrictions imposed upon each Seller are fair and reasonably required for the
protection of Purchaser. However, if a court of competent jurisdiction shall
refuse to enforce all of the separate covenants of this Section, then such
unenforceable covenants shall be separated from the provisions hereof to the
extent necessary to permit the remaining covenants to be enforced. In the event
a court of competent jurisdiction determines that the geographical area,
activity, or time period restrictions exceed whatever standards that the court
deems enforceable, then such restrictions shall be reformed by such court and be
applicable for such lesser geographical area, activity, or time period, as the
case may be. The parties agree to be bound by such judicial modification with
the same force and effect as if such modification were contained in this Section
in the first instance.




9.

Indemnification.




(a)

Sellers, jointly and severally, agree to and do hereby indemnify and hold
harmless Purchaser, with respect to any claims, losses, obligations,
liabilities, costs and expenses, including reasonable attorney fees, incurred or
accrued by reason of (i) any material misrepresentations or omissions by
Sellers, or any of them, (ii) any patent, copyright or trademark infringement by
the Sellers or the Company, whether actual or asserted, with respect to any of
the intellectual property owned by the Company as of the Closing Date or
(iii) provided there is a closing hereunder, any breach of any warranty,
covenant, term, or condition by Sellers, or any of them, contained in this
Agreement or any instrument executed pursuant to this Agreement.




(b)

Purchaser agrees to and does hereby indemnify and hold harmless Sellers, with
respect to any claims, losses, obligations, liabilities, costs and expenses,
including reasonable attorney fees, incurred or accrued by reason of (i) any
material misrepresentations or omissions by Purchaser, or (ii) provided there is
a closing hereunder, any breach of any warranty, covenant, term or condition by
Purchaser contained in this Agreement or any instrument executed pursuant to
this Agreement.




10.

Survival of Representations and Warranties.  All of the respective
representations, warranties, covenants, agreements, and indemnifications of
Sellers and each of them contained herein shall survive the Closing Date. The
Purchaser’s obligations under section 1(b) above shall survive Closing.




11.

Closing.  The closing shall take place at the Law Offices of Max E. Miller, PC
on or before July 28, 2006 or such other date as the parties mutually agree. The
date, time, place, and actions fixed in accordance with the provisions of this
Section are herein called the "Closing Date."




12.

Termination.  This Agreement may be terminated or canceled, with the attendant
release of all liabilities or obligations hereunder between the parties, except
the indemnification provided for in Section 9 above:




(a)

By mutual agreement of the parties at any time before the Closing Date; or








12







--------------------------------------------------------------------------------

(b)

By Purchaser upon written notice to Sellers, if (i) any of the representations
and warranties of Sellers or either of them contained herein shall prove to be
inaccurate in any respect; (ii) any obligation to be performed by Sellers or
either of them hereunder has not been performed during the period or at or
before the time specified herein for such performance; or (iii) any condition to
the obligation of Purchaser to complete the transaction provided for herein
shall not have been satisfied or complied with by the Closing Date; or




(c)

By Sellers upon written notice to Purchaser, if (i) any of the representations
and warranties of Purchaser contained herein shall prove to be inaccurate in any
respect; (ii) any obligation to be performed by Purchaser hereunder has not been
performed during the period or at or before the time specified herein for such
performance; or (iii) any condition to the obligation of Sellers to complete the
transaction provided for herein shall not have been satisfied or complied with
by the Closing Date; or




(d)

By any party upon written notice to the other if the closing has not occurred by
July 31, 2006.

 

13.

Expenses.  Sellers shall pay their own expenses and costs including, without
limitation, their respective separate counsel fees in connection with this
Agreement and the transactions contemplated hereby. Purchaser shall pay its
expenses and costs including, without limitation, its separate counsel fees in
connection with this Agreement and the transactions contemplated hereby.




14.

Assignment.  This Agreement may not be assigned by any party without the written
consent of the remaining parties, such consent not to be unreasonably withheld.




15.

Additional Documents.  Sellers, jointly and severally, at any time and from time
to time after the Closing Date, upon request of Purchaser, will do, execute,
acknowledge, and deliver all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney, and assurances as may be required to convey,
transfer to, and vest in the Purchaser and protect the Purchaser's right, title,
interest in, and enjoyment of, the Shares and the Company's assets and business.




16.

Effect of Agreement.  This Agreement sets forth the entire understanding of the
parties and supersedes any and all prior agreements, arrangements, and
understandings relating to the subject matter hereof. No representation,
promise, inducement, or statement of intention has been made by any of the
parties that is not embodied in this Agreement, and none of the parties shall be
bound by, or be liable for, any alleged representation, promise, inducement, or
statement of intention not embodied herein. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and assigns. The section headings in this Agreement
are for convenience of reference only and do not in any way modify, interpret,
or construe the intentions of the parties. This Agreement may be executed in one
or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument. When the context in which
words are used in this Agreement indicates that such is the intent, words in the
singular number shall include the plural and vice-versa, and words in a specific
gender shall include all other genders.








13







--------------------------------------------------------------------------------

17.

Governing Law.  This Agreement was made under the laws of the Commonwealth of
Virginia, and for all purposes shall be construed and enforced in accordance
with the substantive laws of Virginia.




18.

Notices.  Any notice, report, demand, waiver, or consent required or permitted
hereunder shall be in writing and shall be given by prepaid certified mail,
return receipt requested, addressed as follows:




(a)

If to Sellers:

James F. McGee

Target America, Inc.

10560 Main Street, Suite LL17-19

Fairfax, Virginia 22030




Linda P. McGee

6031 Erin Blair Loop

Haymarket, Virginia  22030

with a copy to:

Quentin R. Corrie

Birch Stewart Kolasch & Birch

8110 Gatehouse Rd., Ste 100E

Falls Church, VA 22042







(b)

If to Purchaser:

Gerald Garcia, President

AIMS Worldwide, Inc.

10400 Eaton Place, Suite 400

Fairfax, Virginia 22030




With a copy to :

Max Miller

Law Offices of Max E. Miller, PC

8110 Gatehouse Rd., Ste 100E

Falls Church, VA 22042




The date of any such notice and of mailing thereof shall be deemed to be the day
of delivery. The address of any party may be changed for the purposes of notice
by giving notice as provided above.




19.

Amendments.  This Agreement cannot be changed or terminated orally, and no
waiver of compliance with any provisions or condition hereof and no consent
provided for herein shall be effective unless evidenced by an instrument in
writing duly executed by the parties sought to be charged with such waiver or
consent.




[Signatures appear on the following page.]





14







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.







PURCHASER:

SELLERS:




AIMS Worldwide, Inc., a Nevada corporation

__________________________

James F. McGee




By: _________________________

Gerald Garcia, President

__________________________

Linda P. McGee



































15







--------------------------------------------------------------------------------

SCHEDULE A




CONTRACTS




Provided to Purchaser and made  part of the Due Diligence Package, which is in
Purchaser’s possession.


























16







--------------------------------------------------------------------------------

SCHEDULE B




INTELLECTUAL PROPERTY OWNED







Provided to Purchaser and made  part of the Due Diligence Package, which is in
Purchaser’s possession.



































17







--------------------------------------------------------------------------------

SCHEDULE C




DISCLOSURE SCHEDULE







Provided to Purchaser and made  part of the Due Diligence Package, which is in
Purchaser’s possession.



































18







--------------------------------------------------------------------------------

Exhibit A




FORM OF EMPLOYMENT AGREEMENT







EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this "Agreement") is made effective as of July
___,2006, by and between Target America, Inc., a Virginia corporation (the
"Employer") and James F. McGee (the "Employee").




RECITALS:

A.

Employer is engaged in the business of conducting market research and marketing
programs (including but not limited to commercial marketing programs and
 governmental and non- profit fundraising programs) designed to identify and
target high net worth individuals in North and South America, Europe, Asia, the
Asian sub-continent, Africa and Australia (the "Business").




B.

Employer desires to employ Employee and Employee desires to be employed by
Employer in the position of President and CEO.under the terms and conditions set
forth herein.




AGREEMENT:




NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:




1.

Term.  Unless earlier terminated pursuant to the terms and conditions of this
Agreement, this Agreement shall remain in effect for an initial term of three
(3) years, commencing on the date hereof and expiring on June 30, 2009 (the
"Initial Term"). Upon expiration of the Initial Term, this Agreement may be
renewed or extended only by the mutual written consent of the parties.




2.

Services.  Employer hereby employs the Employee as Chief Executive Officer
(“CEO”) of the Company with all of the authority and duties associated with that
office under Virginia corporate law, including but not limited to:

(a)

perform all duties incident to the position of CEO and to devote Employee's best
efforts to render all such services and other services relating to the Business
requested of Employee by the Board of Directors of Employer;




(b)

represent Employer and develop and enhance its reputation and goodwill,
consistent with the directions and policies of the Board of Directors of
Employer;




(c)

provide consulting services to AIMS Worldwide, Inc. on behalf of Employer




(d)

devote Employee's full productive time and attention to the performance of such
services to the exclusion of any other business activities that conflict with
Employee's services to Employer; provided, however, that Employee may make
investments for Employee's personal account so long as they do not interfere
with Employee's ability, in the opinion of Employer, to fulfill Employee's
duties to Employer under this Agreement;





19







--------------------------------------------------------------------------------

(e)

avoid involvement in any activity which, directly or indirectly, may adversely
affect or interfere with the goodwill or business of Employer;




(f)

abide by all bylaws, policies, practices, procedures, or rules of Employer; and




(g)

perform any other duties or tasks that may be reasonably requested by Employer.




3.

Compensation.




(a)

Base Salary.  Employee shall be entitled to receive from Employer, as
compensation for services rendered hereunder, a base annual salary of $132,000
per year, payable in equal monthly or more frequent periodic installments as may
be the usual custom of Employer.




(b)

Bonus.  Employee may receive a bonus and other incentive compensation at such
times and in such amounts as may be determined in writing by Employer in its
sole discretion; provided, however, that the failure of Employer to award any
such bonus and other incentive compensation, except as is specifically provided
in Schedule A to this Agreement or unless otherwise provided in a separate
written agreement signed by the Employer, shall not give rise to any claim
against Employer.




(c)

 Stock Options.  Employee shall be entitled to receive and participate in AIMS
incentive stock option plans as authorized and approved by AIMS Board of
Directors from time to time pursuant to the terms, conditions, restrictions and
stock option amount as may be approved by the Board of Directors.




(d)

Taxes and Similar Withholdings.  Employee understands and agrees that Employer
shall deduct and withhold from any compensation payable to Employee all federal
and state income taxes, FICA taxes, unemployment taxes, and similar payroll
reductions as may be required by applicable law, as well as any voluntary
payroll reductions authorized by Employee.











20







--------------------------------------------------------------------------------

4.

Benefits and Reimbursement.




(a)

Insurance and Other Benefits.  During Term of this Agreement and any renewal or
extension thereof, Employee shall be entitled to receive the employee benefits
he was receiving from Employer prior to Employer’s acquisition by AIMS
Worldwide, Inc. and to participate in any and all welfare and health benefit
plans (including, without limitation, life insurance, health and medical,
dental, and disability plans) and other employee benefit plans, including,
without limitation, qualified pension plans, established by Employer from time
to time, if any, for the benefit of all full-time employees of Employer. so long
as such benefits meet or exceed the benefits in effect for Employee as of the
date Employer was acquired by AIMS Worldwide, Inc. Employee shall be required to
comply with all terms and conditions attendant to coverage by such plans and
shall comply with, and be entitled to benefits only in accordance with, the
terms and conditions of such plans as they may be amended from time to time.
Nothing herein contained shall be construed to require Employer to establish or
continue any particular benefit plan in discharge of its obligations under this
Agreement.




(b)

Personal Leave.  Employee shall be entitled to five (5) weeks of paid personal
leave each year, provided that Employee notifies Employer in writing of desired
personal leave dates at least one month in advance of such dates, not more than
two weeks is taken consecutively, except for illness and that the requested
personal leave dates are approved by Employer. Personal leave benefits shall not
accrue or accumulate from one calendar year to the next. Employee shall not
receive additional compensation for unused personal leave dates.




(c)

Other  Employee shall be entitled to other benefits, programs and plans as may
be adopted by the Company from time to time, including without limitation paid
holiday leave.




(d)

Reimbursement of Expenses.  Employee shall occupy a position of high trust with
Employer and shall be trusted to incur certain expenses on Employer's behalf
that are both directly and necessarily (in the reasonable interpretation of the
Employer) related to the performance of Employee's employment under this
Agreement. To be entitled to reimbursement, Employee shall submit written
evidence of such expenses to Employer within 30 days after incurring such
expenses and a written explanation of the expenses.








21







--------------------------------------------------------------------------------

5.

Confidential and Proprietary Information.  During the term of this Agreement,
Employee will have access to and familiarity with the confidential and
proprietary information of Employer, which is known only to the shareholders,
officers or directors of Employer and those in a confidential relationship with
Employer. Employee agrees that all information and know-how, whether or not in
writing, of a private, secret, or confidential nature concerning Employer's
business, financial condition, research, or other affairs (collectively,
"Confidential Information") is and shall be the exclusive property of Employer.
By way of illustration, but not limitation, Confidential Information may include
computer source and object codes, programmer's notes and instructions, flow
charts and user documentation, client/customer lists, processes, know-how,
discoveries, improvements, inventions, methods, techniques, formulas,
compositions, compounds, projects, developments, plans, strategies, forecasts,
budgets, projections, research data, financial data, personnel data, copyrights,
trademarks, patents, service marks, and other intellectual property. Employee
shall not, whether during or after employment with Employer (and except as
expressly authorized in writing by Employer, or unless compelled to disclose the
Confidential Information by judicial or governmental authority) disclose any
Confidential Information to any person or entity other than Employer, unless and
until such Confidential Information has become public knowledge without fault of
Employee. All written or other tangible material containing Confidential
Information shall be delivered to Employer upon the earlier of a request by
Employer or the termination or expiration of this Agreement. Employee further
agrees to treat all confidential information and know-how of any affiliate,
client, employee, customer, contractor, vendor, or supplier of Employer in the
same manner as the Confidential Information.




6.

Independent Covenant Not to Disclose Employer's Trade Secrets.  In addition to
any other covenant and obligation set forth in this Agreement, Employee hereby
covenants and agrees to refrain from disclosing any confidential information to
any third person or entity for so long as such confidential information is
deemed to be a trade secret under the Virginia Uniform Trade Secrets Act.




7.

Inventions and Discoveries.




(a)

Any invention, discovery, process, formula, data, technique, know-how,
modification, improvement, management report, internal report or memorandum,
customer list, marketing plan, pricing policy, or other intellectual property
right, whether or not patentable or copyrightable, which (i) Employee, either
alone or with others, makes, discovers, devises, conceives, reduces to practice,
or otherwise possesses while employed by Employer or for a period of one year
following such employment, and (ii) directly or indirectly relates to or arises
out of Employee's employment by Employer or the actual or anticipated business,
products, technology, or services of Employer (individually an "Invention" and
collectively the "Inventions"), shall be a work for hire and the sole property
of Employer. Employee hereby assigns to the Company all rights, title, and
interest Employee obtains in any and all Inventions under this Agreement.








22







--------------------------------------------------------------------------------

(b)

Employee shall promptly disclose any Invention to Employer. Employee shall fully
cooperate with Employer and its representatives in preparing, and shall execute,
acknowledge, and deliver as directed by Employer, all proper instruments
(including, but not limited to, specific assignments of title and applications
for copyrights, trade names, trademarks, and patents) and perform such other
acts as Employer may deem necessary or desirable to evidence or effect the
provisions of this Section. In the event that Employer is unable, after
reasonable effort, to secure Employee's signature on any instrument relating to
an Invention, whether because of Employee's physical or mental incapacity or for
any other reason whatsoever, Employee hereby irrevocably designates and appoints
Employer and its duly authorized officers and representatives as Employee's
agent and attorney-in-fact (which appointment is coupled with an interest and
shall survive Employee's death or disability), to act for and on Employee's
behalf to execute and file any such assignment and application, and to do all
other lawfully permitted acts as Employer may deem necessary or desirable to
evidence or effect the provisions of this Section.




8.

Covenant Not to Compete.




(a)

Employee recognizes and agrees that Employee possesses certain skills and
expertise that, if used in competition with Employer or the Business, would be
harmful and detrimental to the interests of Employer. Accordingly, Employee
shall not for any reason compete with Employer or any affiliate of Employer or
the Business, during the term of this Agreement or for a period of 5 years
immediately following the expiration or termination of this Agreement for any
reason (or no reason), whether by Employer or Employee, or otherwise (the
"Post-Employment Period"), by directly or indirectly taking any of the following
actions in any capacity whatsoever: owning, managing, operating, joining, or
controlling (or participating in the ownership, management, operation, or
control of) any corporation, association, partnership, limited liability
company, sole proprietorship, or other business entity or enterprise that
engages in market research and marketing programs (including but not limited to
commercial marketing programs and  governmental and non- profit fundraising
programs) designed to identify and target high net worth individuals  similar to
the Business conducted by Employer or any other business conducted by any
affiliate of Employer, or serving as an employee, consultant, agent, or
representative of any such entity or enterprise, within any geographical area in
which Employer or any of its affiliates conducts business.




(b)

Employee acknowledges that the restrictions stated herein are reasonable and
necessary to protect the business interests of Employer. Nonetheless, Employee
agrees that, in the event that a court of competent jurisdiction determines that
the geographical area, scope of activity, or time period restrictions stated
herein exceed whatever standards the court deems enforceable, then such
restrictions may be reformed by such court and be applicable for such lesser
geographical area, scope of activity, or time period as the court deems
enforceable. The parties agree to be bound by such judicial modification with
the same force and effect as if such modification were contained in the
covenants in the first instance; provided, however, that a party may appeal the
court's ruling on any issue to the appropriate appellate court or courts.
Employee HEREBY EXPRESSLY WAIVES ALL CLAIMS AND DEFENSES THAT WOULD PREVENT OR
RESTRICT A COURT FROM MODIFYING THE RESTRICTIONS AS SET FORTH HEREIN.








23







--------------------------------------------------------------------------------

9.

Non-Solicitation of Employer's Clients.  In addition to any other covenant and
obligation set forth in this Agreement, Employee hereby covenants and agrees
that during the term of Employee's employment by Employer under this Agreement
and during the Post-Employment Period, Employee shall not, directly or
indirectly, solicit, induce, or attempt to induce any of Employer's Clients (as
defined below) (i) to cease doing business in whole or in part with Employer, or
(ii) to purchase from or contract with Employee directly or from any other firm,
partnership, company, proprietorship, corporation, or other person or entity.
For purposes of this Agreement, "Clients" shall mean, as of the date of
termination of Employee's employment, any individual or business entity with
whom Employer has negotiated or contracted or sold goods or services to, within
the immediately preceding 12-month period. Employee acknowledges that a
violation of this covenant with respect to such Clients shall constitute
tortious interference with Employer's contractual relations with such Clients.




10.

Non-Solicitation of Employer's Employees.  In addition to any other covenant and
obligation set forth in this Agreement, Employee hereby covenants and agrees
that during the term of Employee's employment by Employer under this Agreement
and during the Post-Employment Period, Employee shall not, directly or
indirectly, employ, engage, or retain (or offer to employ, engage, or retain)
the services of any officer, employee, consultant, or agent who was then or
within the 12 months before the termination or expiration of Employee's
employment with Employer employed or retained by Employer or induce, encourage,
or solicit any such officer, employee, consultant, or agent to leave the
employment or service of Employer.




11.

Return of Employer's Property.  On the termination or expiration of the
Employee's employment for any reason (or no reason) or whenever requested by the
Employer, Employee shall immediately deliver to Employer in good condition,
except for ordinary wear and tear and damage resulting from causes beyond the
control of Employee, all of the property of Employer in the Employee's
possession or under Employee's control, including but not limited to, all
equipment, books, records, files, materials, supplies, or correspondence.




12.

Loyalty and Fiduciary Duty.  Employee understands and agrees that, as an
employee of Employer, he will serve in a position of high trust and confidence
and will owe to Employer the duties of loyalty and such other duties as are
applicable to a fiduciary.




13.

Remedies.




(a)

A remedy at law for any actual or threatened violation of any covenant or
obligation under Sections 5 through 11 hereof will be inadequate by its nature.
The obligations of Employee under Sections 5 through 11 hereof are of a special,
unique, and extraordinary character, the actual or threatened violation of which
will result in loss to Employer that may be largely unquantifiable but will
nonetheless be real and irreparable. Accordingly, if Employee violates or
threatens to violate any of the provisions of Sections 5 through 11 hereof,
injunctive and other appropriate equitable remedies shall be available to
Employer, in addition to and notwithstanding any other rights or remedies
available under this Agreement, at law, or in equity.








24







--------------------------------------------------------------------------------

(b)

If Employer substantially prevails in any action, suit, or other proceeding
(whether brought in the form of a claim or counterclaim) to enforce any of the
covenants or obligations contained in Sections 5 through 11 hereof or if a final
judgment or order or a temporary order is entered enforcing any such covenants
or obligations, Employee shall be obligated to pay all reasonable costs and
expenses incurred by Employer in connection with such action, suit, or
proceeding, including, without limitation, court costs and reasonable attorney
fees, in addition to any other rights or remedies available to Employer under
this Agreement, at law, or in equity.




14.

Survival of Covenants.  The agreements and covenants made by Employee in, and
the obligations of Employee under, Sections 5 through 13 hereof shall survive
the termination and expiration of both this Agreement and Employee's employment
by Employer. Each such agreement and covenant by Employee shall be construed as
being independent of the other provisions herein, and the existence of any claim
or cause of action by Employee against Employer, whether under this Agreement or
otherwise, shall not constitute a defense to the enforcement of any such
covenant or agreement.




15.

Assignment.  Employer may freely assign its rights, duties, and obligations
under this Agreement, in whole or in part, without notice to and without
permission from Employee. Employee acknowledges and agrees that [his] [her]
rights and obligations hereunder are personal, and accordingly, Employee may not
assign any right, duty, or obligation under this Agreement, in whole or in part,
to any third party without the prior written consent of Employer, which consent
may be withheld in Employer's sole discretion.




16.

Termination.




(a)

Termination For Cause.  Employee may be terminated immediately for Cause by
Employer upon written notice to Employee. "Cause" shall mean (i) the failure or
neglect of Employee substantially to perform his duties hereunder after a demand
for substantial performance is delivered to Employee, which notice identifies
the manner in which Employer believes that Employee has not substantially
performed [his] [her] duties; (ii) Employee continuing to engage in willful and
serious misconduct that is injurious to Employer after a demand from Employer to
cease such misconduct; (iii) Employee's conviction of a felony or other crime
reasonably considered injurious to Employer or its reputation or Business;
(iv) the willful and material breach by Employee of any of his obligations
hereunder, or the willful and material breach by Employee of any written
covenant or agreement with Employer not to disclose any information pertaining
to Employer or not to compete or interfere with Employer; or (v) commission by
Employee of an act involving moral turpitude, dishonesty, theft, disloyalty to
Employer, or unethical business conduct.




(b)

Termination Without Cause by Employer.




(1)  Employee's employment by Employer hereunder shall be terminated
automatically upon the occurrence of any of the following events: (i) the death
of Employee; (ii) the voluntary or involuntary dissolution of Employer; or
(iii) an adjudication of the Employee's insanity or incompetency, the
appointment of a committee or guardian for the Employee as the result of the
Employee's physical or mental incapacity; (iv) the imposition of any legal
restriction that prevents Employee from performing employment services in
accordance with this Agreement , or (v) the determination by Employer that
Employee is disabled and is unable to effectively and competently perform his
duties in accordance with this Agreement.





25







--------------------------------------------------------------------------------




(2) In the event Employer otherwise terminates Employee’s employment hereunder
without cause, for any reason not set forth in Section 16(b)(1) above or for no
reason,  Employee’s sole remedy hereunder shall be the payment of the additional
severance compensation provided in Section 16(d) below.




(c)

Voluntary Resignation by Employee.  Employee may voluntarily resign his
employment with Employer upon no less than 60 days' prior written notice to
Employer.




(d)

Treatment of Compensation.  If the employment of Employee hereunder terminates
with or without Cause under Sections 16(a) or (b) hereof, then from and after
the date of termination of employment, Employee shall be entitled to receive no
further salary or other compensation from Employer; except that, if Employee is
terminated without cause under Section 16(b) above, he shall be entitled to
receive payment for any compensation, including bonuses, earned and accrued
through his termination date and, if such termination without cause is effected
under Section 16(b)(2) above, Employee shall also receive, as his sole remedy
under this Agreement, the following severance payments: (i) if termination
occurs within the first year of this Agreement, Employee shall receive three
months base salary; (ii) if termination occurs during the second year of this
Agreement, Employee shall receive two months base salary; (iii) if termination
occurs during the third year of this Agreement, Employee shall receive one
months base salary. With respect to a termination by resignation under Section
16(c) above, Employer may elect to pay compensation accruing during the notice
period, or any portion thereof rather than continuing Employee's employment
during such period or portion thereof. Notwithstanding any other provision of
this Agreement, Employee shall be not be entitled to any other compensation with
respect to termination not specifically provided for in this Section 16(d).
 Notwithstanding any other provision of this Agreement, Employee shall be
entitled to receive the compensation specified herein for so long as the
deferred purchase price promissory note specified in that certain Stock Purchase
Agreement between Jim and Linda McGee and AIMS Worldwide, Inc. dated July 10,
2006 is unpaid but not beyond the due date for such promissory note. In
addition, in the event Employee is terminated after payment of said promissory
note Employee shall be entitled to receive severance pay as follows: 2007 – 3
months base salary; 2008 – 2 months base salary; 2009 -1 months base salary.




17.

Notices.   All notices, consents, and other communications to and between the
parties shall be in writing and shall be deemed to have been given, delivered,
or made when sent or mailed by registered or certified mail, postage prepaid,
and return receipt requested addressed to Employer at its principal offices, and
to Employee at his residence as shown on the records of Employer.




18.

Dispute Resolution and Enforcement.




(a)

Intention of Parties.  The parties intend and desire to resolve any and all
claims, controversies, disputes, remedies, rights, benefits, and causes of
action that may arise between them under this Agreement expeditiously and
economically. In order to accomplish this goal, the parties agree to the
following dispute resolution provisions which, except as otherwise noted below,
shall control resolution of any and all claims, controversies, disputes,
remedies, rights, benefits, and causes of action that may arise between them
relating in any manner to this Agreement, the relationship between Employer and
Employee, and any course of conduct between Employer and Employee.








26







--------------------------------------------------------------------------------

(b)

Mandatory Final Binding Arbitration.  Except as specifically and narrowly
excluded below, any and all claims, controversies, disputes, rights, benefits,
and causes of action or any portion thereof seeking monetary damages or monetary
relief arising out of or relating to this Agreement, the relationship between
Employer and Employee, and any course of conduct between Employer and Employee,
shall be submitted to mandatory, final, and binding arbitration pursuant to
Virginia's Uniform Arbitration Act (Va. Code § 8.01-581.01 et seq.) and the
Federal Arbitration Act (9 U.S.C. § 1 et seq.). Employer and Employee agree to
use, on an exclusive basis, one arbitrator who is affiliated with the American
Arbitration Association, located in Fairfax County, Virginia.




(i)

Arbitration Time Limits and Procedures.  The party electing arbitration shall
give written notice of any claim to the other party within ___ months of the
date the aggrieved party first knew or should have known of the facts giving
rise to the claim; otherwise, the claim shall be void and deemed waived and
released. The written notice shall describe the nature of claims asserted and
the facts upon which those claims are based and shall be sent to the other party
in accordance with Section 17 of this Agreement. Arbitration proceedings shall
take place in Fairfax County, Virginia unless an alternative location is chosen
by the mutual written agreement of the parties.




(ii)

Arbitration Rules.  Except as in conflict with this Agreement, the arbitration
proceeding will be conducted under the Commercial Arbitration Rules of the
American Arbitration Association. The arbitrator shall have the authority to
allow for appropriate discovery and for an exchange of information and documents
before a hearing on the merits, including but not limited to, production of
documents, information requests, depositions, and subpoenas ("Discovery").
Prompt disposal of any dispute is important to the parties, and the parties
therefore agree that the resolution of any dispute shall be conducted
expeditiously as follows. After the arbitrator has been selected, all Discovery
shall be conducted and concluded not later than 60days thereafter. The
arbitration hearing shall commence not later than 30 days after Discovery
concludes. The arbitrator shall render a written decision and make an award
within 15 days after the close of the arbitration hearing or at any later time
on which the parties may agree in writing. The arbitrator's award, which shall
be made in writing, shall be signed and dated by the arbitrator and shall
contain the arbitrator's express findings of fact and conclusions of law that
form the basis of the decision. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The award may be
vacated or modified only on the grounds specified in the Virginia Uniform
Arbitration Act or the Federal Arbitration Act, as applicable.




(iii)

Arbitration Expenses and Costs.  The parties agree to share equally all
administrative fees and the arbitrator's fees and expenses. All other costs and
expenses associated with the arbitration, including without limitation, attorney
fees and related costs, shall be borne by the party incurring the expense.




(iv)

Claims Covered by Arbitration.  Employer and Employee intend for the
arbitrability provisions herein to be read as "all inclusive" except for the
narrow and specific claims specifically excepted below. Covered claims shall
include, without limitation, all disputes and controversies concerning the
arbitrability of a particular matter, breach of any contract, tort claims,
claims for discrimination (including but not limited to discrimination based on
sex, pregnancy, race, national or ethnic origin, age, religion, creed, marital
status, sexual orientation, mental or physical disability, or medical condition
or other characteristics protected by statute), claims for wrongful discharge,
and claims for violation of any federal, state, or other governmental law,
statute, regulation, or ordinance, and whether based on statute or common law.





27







--------------------------------------------------------------------------------




(v)

Claims Not Covered by Arbitration.  Employer and Employee exclude from final,
mandatory, and binding arbitration only the specific matters set forth below:
(i) Employee's claims for workers' compensation benefits, pension benefits, or
medical benefits; (ii) Employee's claims for unemployment compensation benefits
from a state agency; and (iii) Employer's enforcement of its rights under
Sections 5 through 11 of this Agreement, or other claims for equitable relief,
such as injunctive relief.




19.

Consent to Jurisdiction.  Employer and Employee hereby consent to the
jurisdiction of the courts of the County of Fairfax in the Commonwealth of
Virginia and of the United States District Court for the Eastern District of
Virginia, Alexandria Division, (to the extent such court has subject matter
jurisdiction) in connection with any action, suit, or other proceeding in
connection with, arising out of, or relating to this Agreement, and agree not to
assert in any such action, suit, or proceeding lack of personal jurisdiction,
that the action, suit, or proceeding is brought in an inconvenient forum, or
that venue of the action, suit, or proceeding is improper.




20.

Waiver of Trial by Jury.  Employer AND Employee EACH HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THAT THEY MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT, ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS OF Employer OR Employee. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR Employer AND Employee TO ENTER INTO THIS
AGREEMENT.




21.

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties and their assigns and successors in title or interest;
provided, however, that nothing herein shall be construed to permit Employee to
assign, in whole or in part, any right, duty, or obligation under this Agreement
without the prior written consent of Employer, which consent Employer may
withhold in its sole discretion.




22.

Further Assurances.  Each party hereby covenants and agrees to sign, execute,
and deliver, or cause to be signed, executed, and delivered, and to do or make,
or cause to be done or made, upon the request of the other party, any and all
agreements, instruments, papers, deeds, acts, or things, supplemental,
confirmatory, or otherwise, as may be reasonably required by such other party
for the purpose of facilitating the performance of the terms of this Agreement.




23.

Prior Agreements.  This Agreement sets forth all of the promises, agreements,
conditions, and understandings between the parties respecting the subject matter
hereof and supersedes all prior and contemporaneous negotiations, conversations,
discussions, correspondence, memoranda, and agreements between the parties
concerning such subject matter.








28







--------------------------------------------------------------------------------

24.

Waivers.  Any waiver or consent from Employer with respect to any term or
provision of this Agreement or any other aspect of Employee's conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed (regardless of the frequency
given) to be a further or continuing waiver or consent. The failure or delay of
Employer at any time or times to require performance of, or to exercise any of
its powers, rights, or remedies with respect to any term or provision of this
Agreement or any other aspect of Employee's conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect Employer's right at
a later time to enforce any such term or provision.




25.

Modification.  No provision of this Agreement, including any provision of this
Section, may be modified, deleted, or amended in any manner except by a written
agreement executed by the parties.




26.

Terms of Convenience.  Captions and headings are used in this Agreement for
convenience only and shall not be construed to affect the meaning of this
Agreement. The use of the singular herein may also refer to the plural, and vice
versa, and use of a specific gender shall include all other genders.




27.

Applicable Law.  This Agreement shall be interpreted and enforced in accordance
with the laws of the Commonwealth of Virginia, without regard to any conflicts
of law provisions or principles to the contrary.







28.

Severable Provisions.  All provisions in this Agreement are severable and each
valid and enforceable provision shall remain in effect and shall be binding upon
the parties, notwithstanding any determination that is binding upon, or legally
enforceable against, the parties and that renders certain provision(s) of this
Agreement invalid or unenforceable.




29.

Construction.  This Agreement has been fully negotiated by and between the
parties and shall be construed as if both parties had an equal responsibility in
the drafting hereof.




30.

Voluntary Execution.  Before execution of this Agreement, Employer and Employee
each had the opportunity to seek and receive the advice of independent legal
counsel with respect to the ramifications and effect of the transactions
contemplated hereby, and they freely and voluntarily enter into this Agreement.




31.

Employee Acknowledgments.  Employee hereby acknowledges and warrants:




(a)

that Employee has read this Agreement in its entirety and understands each
provision of this Agreement;




(b)

that each provision of this Agreement is both reasonable and necessary for the
formation and protection of the employment relationship created hereunder;




(c)

following the termination or expiration of Employee's employment with Employer,
Employee will be able to earn a livelihood by engaging in activities that will
not violate any provision hereof.





29







--------------------------------------------------------------------------------

32.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.













[THE SIGNATURE PAGE FOLLOWS]





30







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.







Employer:




Target America, Inc., a Virginia corporation







By: ________________________




Name: _____________________




Title: _______________________










Employee:







___________________________________

James F. McGee, Individually











31







--------------------------------------------------------------------------------

ADDENDUM I TO EMPLOYMENT AGREEMENT




The Employee acknowledges and understands that while AIMS Worldwide, Inc.
(“AIMS”) the parent company of the Company, intends to independently design,
develop and present to AIMS board of directors and/or retain an independent
compensation consulting company including but not necessarily limited to:
Merrill Lynch, Inc., Global Private Client Group, to assist with the creation of
a new compensation and executive fringe benefit plan for each of its
subsidiaries and affiliated companies including, without limitation, the
Company, as of the date of this Agreement no such program has been undertaken or
any plan adopted.  The Employee further understands, acknowledges and agrees
that (i) any compensation plan adopted by AIMS and/or any of its subsidiaries
and/or affiliated companies, including, without limitation, the Company may
include any one, or a combination of compensation benefits including, among
others, base salary, bonuses, performance bonuses, incentives, stock options
and/or other related benefits, and (ii) it is in the best interest of AIMS, its
subsidiaries and affiliates, including, without limitation, the Company, and the
Employee and all interested parties to adopt  anticipated compensation plan(s)
once it is approved by AIMS board of directors.




The Employee further acknowledges and agrees that once adopted, any and all
terms of the AIMS compensation plan shall supersede any and all relevant
portions of this Agreement relating to compensation for any and all duties,
responsibilities and services performed by the Employee on behalf of the Company
or AIMS, including without limitation, Sections 3 and 4 hereto.  However, under
no condition will the AIMS compensation program, benefits, and package reduce
base salary compensation or current company benefits and incentive programs
described here in Section 3.











32







--------------------------------------------------------------------------------

Schedule A

Bonus – HelpMe Nora




Employee shall receive an annual bonus, payable in cash within thirty days after
the AIMS audited financial statements are reported to the Securities Exchange
Commission. The bonus amount shall be equal to 10% of the “net income” before
income taxes of the “Help Me Nora” product and services business conducted by
Employer. Net income shall be determined for this purpose in accordance with
generally accepted accounting principles, consistently applied, as if the Help
Me Nora business was a separate subsidiary of the Employer.  In addition, in the
event the “Help me Nora” product is sold to a third party, Employee shall be
entitled to receive 25% of the gross sales proceeds received by the Company for
said “Help Me Nora” product.  Said ‘help Me Nora” bonus shall be payable within
10 business days after receipt of said sale proceeds by the Company.
 Notwithstanding any other provision of this Agreement, Employee shall continue
to be entitled to the 10% “Help Me Nora” bonus amount for so long as the stock
of Employer is owned by AIMS Worldwide, Inc., even though Employee may no longer
be employed by Employer and Employee shall be entitled to the 25% bonus even
though Employee may no longer be employed by Employer.











33







--------------------------------------------------------------------------------

Schedule B




















34





